Title: From George Washington to James McHenry, 28 January 1798
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 28th Jany 1798

Knowing that the War Office has an Agency in the Western Lands, I take the liberty of putting the enclosed letters to General Putnam and Colo. Sargent under cover to you, open. By doing so, it supercedes the necessity of a repetition of what is therein mentioned. Another reason for giving you this trouble, is, that if

Mr Massey is a Surveyor in the Northwestern Territory, it is highly probable that his business in Philadelphia is with your Office. In which case, let me pray you to obtain what information he can give, respecting the claim upon my land, & transmit the same to me; and to request, after sealing my letters to the Gentlemen abovementioned, that you would be so kind as to put them into the safest channel of conveyance, that is afforded from Philadelphia.
What means this calm, & apparent harmony in the Representative Body? Is it because no collisive subject has come on? or does it proceed from a change of sentiment in the opposition members? Are there no accounts yet from our Envoys? If not, to what is their silence attributed, when the News Papers are filled with accounts of them, as late as the middle of November, from Paris; where they must have been at least six weeks?
What, as far as it can be guessed at, is the public sentiment relative to Monroe’s voluminous work? which I have not yet seen, but have sent for it. And what of Fauchets? Another elaborate work, I presume, will appear soon, from the late Commissioner of the Revenue; the cause of whose dismission has never (that I have seen) been hinted at in the Gazettes. What has been, or is it supposed will be done, by the house of Representatives in consequence of the extraordinary application which was made to them on that occasion, by the Ex-Commissioners.
I have exhibited a long string of questions, but if you have not leisure, or if any of them are embarrassing, I require no answer to them. Mrs Washington & Nelly Custis unite with me, in every good wish for Mrs McHenry, yourself & family, and I am always, and Affectionately Yours

Go: Washington

